Douglas, J.
Appellant advances twenty propositions of law for our consideration. In his first proposition of law, appellant contends that the three-judge panel had no jurisdiction to conduct the trial because appellant’s written waiver of the right to trial by jury was never filed with the trial court and made part of the record in the case. We agree, and find this issue to be dispositive of this appeal.
R.C. 2945.05 provides that:
“In all criminal eases pending in courts of record in this state, the defendant may waive a trial by jury and be tried by the court without a jury. Such waiver by a defendant, shall be in writing, signed by the defendant, and filed in said cause and made a part of the record thereof. * * * ” (Emphasis added.)
The requirements of R.C. 2945.05 are clear and unambiguous. The statute requires that in order to effectuate a valid waiver of the right to trial by jury, the defendant in a criminal action must sign a written waiver, and the waiver must be filed and made a part of the record in the criminal case. In the absence of strict compliance with R.C. 2945.05, a trial court lacks jurisdiction to try the defendant without a jury. See State v. Tate (1979), 59 Ohio St.2d 50, 13 O.O.3d 36, 391 N.E.2d 738, and State ex rel. Jackson v. Dallman (1994), 70 Ohio St.3d 261, 638 N.E.2d 563.
In Tate, supra, Elbert Tate was charged with a second degree misdemeanor offense, entered a plea of “not guilty,” and filed a written demand for a jury trial. Tate never executed a written waiver of his right to trial by jury. However, the *338trial court tried and convicted Tate without a jury. On appeal, the court of appeals affirmed the judgment of the trial court. On further appeal, this court reversed the judgment of the court of appeals and remanded the cause to the trial court for a new trial. In Tate, supra, syllabus, we held that “[w]here a defendant in a petty offense case has a right to trial by jury and pleads not guilty and demands a jury trial in the manner provided by Crim.R. 23(A), it must appear of record that such defendant waived this right in writing in the manner provided by R.C. 2945.05, in order for the trial court to have jurisdiction to try the defendant without a jury.” (Emphasis added.)
In Dallman, supra, Theodore R. Jackson, Jr., was tried before a judge and was convicted of a felony offense. Following the bench trial, Jackson filed a petition for a writ of habeas corpus in the court of appeals, alleging that the trial court had lacked jurisdiction to try him without a jury. In the petition, Jackson claimed, among other things, that he had never signed a waiver of his right to a jury trial. However, the evidence before the court of appeals clearly indicated that Jackson had signed a written waiver form, but that the written waiver had never been filed and made part of the record in the criminal case. The court of appeals denied the writ, finding that the trial court had complied with R.C.
2945.05.
In Dallman, we reversed the judgment of the court of appeals and issued the writ of habeas corpus, holding that since the waiver form was not part of the record in the criminal case, “the common pleas court did not comply with R.C. 2945.05, and it lacked jurisdiction to subsequently try and convict Jackson.” Id., 70 Ohio St.3d at 262, 638 N.E.2d at 565. In Dallman, we emphasized the importance of compliance with R.C. 2945.05, stating that “[t]here must be strict compliance with R.C. 2945.05 for there to be a waiver of a right to a jury trial; where the record does not reflect strict compliance, the trial court is without jurisdiction to try the defendant without a jury.” Id.
Recently, in State ex rel. Larkins v. Baker (1995), 73 Ohio St.3d 658, 653 N.E.2d 701, this court limited the holdings of Tate and Dallman. In Larkins, Ronald Larkins appeared in open court and signed a written waiver of his right to trial by jury. The signed waiver form was placed in the trial court’s case file, but was not filed of record with the clerk of courts. Following a bench trial, Larkins was convicted of aggravated murder, aggravated robbery, and attempted murder. Thereafter, Larkins filed a petition for habeas corpus in the court of appeals. The court of appeals granted the writ, finding that the trial court had failed to strictly comply with R.C. 2945.05, since there was no evidence that Larkins’s written waiver form had ever been formally filed and made a part of the record in the criminal case.
*339In Larkins, supra, we reversed the judgment of the court of appeals, holding that “a writ of habeas corpus will not lie where a criminal defendant has waived his right to a jury trial by executing a written waiver, where the waiver is handed to the trial judge and placed in the court’s case file, but is not file stamped.” (Emphasis added.) Id. at 659, 653 N.E.2d at 702. In Larkins, we found that the trial court’s failure to strictly comply with R.C. 2945.05 did not amount to a jurisdictional defect under the “unique circumstances” of the case. Id. at 661, 653 N.E.2d at 703. Additionally, we held that Larkins was not entitled to extraordinary relief, since he could have raised the jury waiver issue on direct appeal from his convictions and sentences and, thus, had an adequate remedy at law. Id. at 660, 653 N.E.2d at 702. We distinguished Tate in Larkins, on the basis that Tate addressed the issue of compliance with R.C. 2945.05 only in the context of a direct appeal from a criminal conviction. Id. at 661, 653 N.E.2d at 703. We distinguished Dallman on the basis that Larkins’s signed written waiver form had actually been placed in the trial court’s case file. Id. Further, we limited Tate and Dallman to the extent that those decisions were inconsistent with our holding in Larkins. Id.
Although Larkins seemingly created an exception to the rule that failure to strictly comply with R.C. 2945.05 deprives a court of jurisdiction to try a criminal defendant without a jury, the sole proposition for which Larkins stands is that a violation of R.C. 2915.05 is not the proper subject for habeas corpus relief. Moreover, the “unique circumstances” of Larkins are not present in the case at bar. First, Larkins is distinguishable on the basis that the case at bar involves a direct appeal from a criminal conviction. Second, the record before us contains no evidence that appellant’s signed jury waiver form was ever included in the trial court’s case file. Here appellant voluntarily signed a written jury waiver form in open court and in the presence of his trial attorneys! The trial court issued an entry specifically acknowledging that appellant had, in fact, waived his right to trial by jury. However, we find that there was a failure to strictly comply with R.C. 2945.05, since there is no evidence that appellant’s signed waiver form was ever filed and made part of the record in this case. Therefore, applying the rationale of Tate and Dallman, we are compelled to find that the three-judge panel had no jurisdiction to try and convict appellant on any of the charges alleged in the indictment.
We hold that in a criminal case where the defendant elects to waive the right to trial by jury, R.C. 2945.05 mandates that the waiver must be in writing, signed by the defendant, filed in the criminal action and made part of the record thereof. Absent strict compliance with the requirements of R.C. 2945.05, a trial court lacks jurisdiction to try the defendant without a jury. Additionally, in an attempt to reconcile Tate, Dallman and Larkins, we hold that the failure to comply with R.C. 2945.05 may be remedied only in a direct appeal from a criminal conviction.
*340We are aware that our decision today might not be well received. Appellant is a brutal killer and there is no question concerning his culpability in the slaying of Sherry Lockwood. However, the requirements of R.C. 2945.05 are clear and unambiguous, and we are constrained to enforce the statute as written. If we were to ignore this statute, as some would have us do, then, henceforth, no clear and unambiguous statute would be safe from a “substantial compliance” interpretation.
Accordingly, we reverse the judgment of the court of appeals, vacate the judgment of the three-judge panel, and remand this cause to the Court of Common Pleas of Cuyahoga County for a new trial. On remand, appellant has the right to a jury trial unless he waives that right and there is strict compliance with R.C. 2945.05.

Judgment reversed and cause remanded.

Moyer, C.J., Wright, Resnick and F.E. Sweeney, JJ., concur.
Moyer, C.J., Douglas, Wright, Resnick and F.E. Sweeney, JJ., concur separately.
Pfeifer and Cook, JJ., dissent.